 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA

                    -v.-                              18 Cr. 117 (KPF)

  EMEKA NNAWUBA,                                          ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Sentencing in this case will take place on July 8, 2021, at 3:00 p.m., in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New York,

New York. (Dkt. #263). The Court is in receipt of the parties’ sentencing

submissions, submitted to the Court in March 2020. (See Dkt. #223-226). Given

the time that has elapsed since then, the Court invites the parties to update their

sentencing submissions as appropriate orally at the July 8, 2021 sentencing.

Additionally, the Court requests that the Government be prepared to provide

further information concerning the allegations contained in the second full

paragraph on the second page of its sentencing submission. (Dkt. #226 at 2).

       SO ORDERED.

  Dated: June 30, 2021
         New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
